UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                              No. 02-1635



BARBARA MICHELLE BUSH,

                                              Plaintiff - Appellant,

           versus


SOUTHERN     MANAGEMENT   CORPORATION;   WILLIAM
KAINU,

                                             Defendants - Appellees,
           and


VIVIAN CARDULLO, U.S. Department of Housing
and Urban Development; U.S. DEPARTMENT OF
HOUSING AND URBAN DEVELOPMENT; DAVID HILLMAN,
Chief   Executive   Officer  and   President,
Southern Management Corporation,

                                                          Defendants.




Appeal from the United States District Court for the District of
Maryland, at Greenbelt. Catherine C. Blake, District Judge. (CA-
01-2216-CCB)


Submitted:    July 25, 2002                  Decided:   July 31, 2002


Before WILKINS, MOTZ, and TRAXLER, Circuit Judges.


Dismissed by unpublished per curiam opinion.
Barbara Michelle Bush, Appellant Pro Se.  Mark Wayne Bertram,
Jeffrey Roger Schmieler, SAUNDERS & SCHMIELER, Silver Spring,
Maryland, for Appellees.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).




PER CURIAM:

       Barbara Michelle Bush appeals the district court’s order

denying without prejudice her motion to voluntarily dismiss the

action. We dismiss the appeal for lack of jurisdiction because the

order is not appealable. This court may exercise jurisdiction only

over    final   orders,   28   U.S.C.   §   1291   (1994),   and    certain

interlocutory and collateral orders, 28 U.S.C. § 1292 (1994); Fed.

R. Civ. P. 54(b); Cohen v. Beneficial Indus. Loan Corp., 337 U.S.

541 (1949).     The order here appealed is neither a final order nor

an appealable interlocutory or collateral order.

       We dismiss the appeal as interlocutory.        Bush’s motions for

appointment of counsel, for emergency relief, and for general

relief are denied. We dispense with oral argument because the facts

and legal contentions are adequately presented in the materials

before the court and argument would not aid the decisional process.



                                                                   DISMISSED



                                    2